538 P.2d 167 (1975)
Thurman HANKINS, Appellant,
v.
The STATE of Nevada, Respondent.
No. 7800.
Supreme Court of Nevada.
July 23, 1975.
*168 Morgan D. Harris, Public Defender and Robert D. Larsen, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, George Holt, Dist. Atty., and Dan M. Seaton, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Thurman Hankins was convicted by a jury, of rape, infamous crime against nature and burglary. His sole contention on appeal is that there was insufficient evidence to support the jury verdict on the rape charge.
Although Hankins testified that the victim consented to the sexual act, the jury chose to believe the prosecution witnesses, and not Hankins version of the incident.
When there is conflicting testimony presented, it is for the jury to determine what weight and credibility to give to the testimony. "Where there is substantial evidence to support a verdict in a criminal case, as the record indicates in this case, the reviewing court will not disturb the verdict nor set aside the judgment." Sanders v. State, 90 Nev. 433, 529 P.2d 206 (1974). See also, Azbill v. State, 88 Nev. 240, 495 P.2d 1064 (1972); Crowe v. State, 84 Nev. 358, 441 P.2d 90 (1969).
Affirmed.